Order filed September 30, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-13-00214-CR
                                     __________

                     BRITTANY REDDEN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 6
                           Tarrant County, Texas
                      Trial Court Cause No. 1204249


                                     ORDER
      The reporter’s record in this case was filed on September 12, 2013. Upon
filing the reporter’s record, the clerk of this court noticed that State’s Exhibit
No. 1, a DVD, was omitted from the record. The record reflects that the DVD was
published to the jury and that it depicts “the scene, both at the roadside and in the
intox room.”     Appellant, Brittany Redden, was convicted of driving while
intoxicated. Instead of providing this court with a copy of the DVD, the official
court reporter for the trial court, Peggy Ballew—Texas CSR #5535, merely
included a photocopy of the front of the DVD in the reporter’s record.
        The clerk of this court contacted Ballew by phone in an attempt to obtain a
copy of the DVD. Ballew vehemently refused to provide this court with a copy of
the DVD and stated that we should obtain a copy from the trial court clerk.
However, the court reporter is the only person authorized to certify that the
exhibits constitute true and complete duplicates of the exhibits introduced at trial.
Rule 34.6(g)(1) of the Texas Rules of Appellate Procedure provides in relevant
part:
        At the court reporter’s request, the trial court clerk must give all
        original exhibits to the reporter for use in preparing the reporter’s
        record. Unless ordered to include original exhibits in the reporter’s
        record, the court reporter must return the original exhibits to the clerk
        after copying them for inclusion in the reporter’s record.
        By this order, Ballew is directed to prepare, certify, and file in this court a
supplemental reporter’s record containing a duplicate DVD copy of State’s Exhibit
No. 1. See TEX. R. APP. P. 34.6(d). Ballew is ORDERED to file the supplemental
reporter’s record in this cause on or before October 10, 2013, at 5:00 p.m. At that
time, the supplemental reporter’s record must be either physically present in the
clerk’s office of the Eleventh Court of Appeals at 100 West Main Street, suite 300,
in Eastland, Texas, or electronically filed through the TAMES Records Submission
Portal for the Eleventh Court of Appeals.
        It is further ordered by this court that the clerk of this court furnish a copy of
this order to the trial court from which this appeal has been taken and to the Court
Reporters Certification Board.


                                                              JIM R. WRIGHT
September 30, 2013                                            CHIEF JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.

                                             2